DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1, 2, 4-7, 9, 10 and 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-7, 9, 10 and 13-23 are allowable because Sasai (Pub. No.: US 2009/0208221 cited by applicant) and Bae et al (Pub. No.: US 2012/0114327), takes alone or in combination, fails to teach a single unified media access control (MAC) layer configured to receive data from a network; a first physical (PHY) layer associated with a first light source; and a second physical (PHY) layer associated with a second light source; wherein the first PHY layer is configured to receive first data from the MAC layer and provide a first signal to the first light source, so as to drive the first light source to emit first modulated light that comprises or is representative of the first data; the second PHY layer is configured to receive second data from the MAC layer and provide a second signal to the second light source, so as to drive the second light source to emit second modulated light that comprises or is representative of the second data; and the single unified MAC layer is configured to control the transmission of data to the first PHY layer and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636